293 F.2d 959
UNITED STATES of Americav.Joseph P. MAUGERE, Appellant.
No. 13547.
United States Court of Appeals Third Circuit.
Argued Sept. 18, 1961.Decided Sept. 25, 1961.

Appeal from the United States District Court for the District of New Jersey; Richard Hartshorne, Judge.
Joseph P. Maugere pro se.
David M. Satz, Jr., U.S. Atty., Trenton, N.J., Paul T. Smock, Asst. U.S. Atty., Newark, N.J., for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This appeal presents to the Court no substantial question of law or fact.


2
The judgment of the district court will be affirmed.